Citation Nr: 1117592	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for hearing loss, right ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army National Guard from March 1981 to January 2003 with verified active duty for training (ACDUTRA) from June 22, 1981, to October 7, 1981, and from July 27, 2001, to July 28, 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.

Subsequent to the Veteran's November 2010 Board hearing, he submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  This evidence pertains solely to the issue of service connection for a low back disorder.  As the issue of service connection for a low back disorder is being remanded for additional reasons, the RO will have the opportunity to review the additionally submitted evidence.  As this additional evidence does not pertain to the issue of a higher rating for hearing loss of the right ear, remand of that issue would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also 38 C.F.R. § 20.1304(c) (2010) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for hearing loss of the right ear, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.  

2.  The Veteran's hearing loss in his left ear is not service connected and audiometric testing has revealed no worse than Level II hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for hearing loss, right ear, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  Private treatment records have been obtained.  An appropriate VA examination was performed.  A November 2008 response letter indicates that the Oklahoma City VA Medical Center does not have any records related to the Veteran.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.


General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. 
§ 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

In July 2007, the Veteran was sent a letter from the Chief Medical Officer at the Department of Defense informing him that he had been found medically disqualified for entry into the Armed Forces of the United States due to his hearing loss.  He was further informed that although his hearing loss might not affect his current or future employability in civilian life, it was considered disqualifying for military service under standards for enlistment.

On VA examination by a fee-basis examiner in June 2008, the Veteran reported that he needed to ask people for repetition frequently.  He said that he was not receiving any treatment for hearing loss.  He mentioned that he had worked in construction for 20 years without hearing protection, and he had worked as a police officer for five years without hearing protection.  He had used hearing protection while using power tools.  Pure tone thresholds, in decibels, were as follows:
 

HERTZ

1000
2000
3000
4000
AVG
RIGHT
5
20
50
55
33

Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  The examiner provided a diagnosis of hearing loss with difficulty hearing.

During his November 2010 Board hearing, the Veteran testified that his hearing loss prevented him from reenlisting.  He mentioned that if he was at home and the television was on, it was difficult for him to hear certain tones, such as higher pitched voices.  He said that if he was driving in his car with the radio on and the window down, he could hear the music but could not hear people talking.  He said that he had to watch people's mouths.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable initial rating for the Veteran's right ear hearing loss is not warranted.

Applying the method for evaluating hearing loss to the results of the Veteran's June 2008 audiological evaluation reveals Level II hearing in the right ear, based on application of the reported findings to Table VI.  The nonservice-connected left ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board observes that the pure tone thresholds recorded on the June 2008 VA audiological evaluation do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIA is not for application.  38 C.F.R. § 4.86.

The Board has carefully considered the Veteran's assertions-to include his testimony offered during his November 2010 Board hearing-and in no way discounts the Veteran's asserted difficulties or his assertions that his right ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

An extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board, in this case, finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular staged rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

Here, the Board recognizes that in the 2008 audiological evaluation report, the audiologist did not discuss the functional effects of the Veteran's right ear hearing loss.  The Board finds that the absence of findings as to functional effects does not render the audiological evaluation report inadequate for schedular rating purposes.  Instead, the totality of the evidence must be considered when determining if referral for extraschedular consideration is warranted.  In this regard, the Veteran testified at his November 2010 Board hearing that he has trouble hearing certain tones, such as high-pitched sounds from small engines.  He also testified that while driving he has to roll up the window and turn off the radio to hear someone talking to him.  He further stated that the needs to stare at people's mouths.  Based on consideration of all the evidence of record regarding functional impairment resulting from hearing loss, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's right ear hearing loss would be in excess of that contemplated by the assigned staged rating.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).   

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected right ear hearing loss, pursuant to Fenderson, as the Veteran's service-connected right ear hearing loss has been constant throughout the appeal period.  In sum, the claim for an increased (compensable) initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable initial rating for hearing loss, right ear, is denied.


REMAND

The applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. 
§ 3.6 (2010).  However, all actual periods during which the Veteran served on ACDUTRA or INACDUTRA, have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given this governing legal authority, the RO or AMC should undertake additional efforts to verify the dates of ACDUTRA and INACDUTRA for the Veteran's National Guard service.

The Veteran has asserted that he currently has a low back disorder as a result of an injury that occurred while assisting the Oklahoma Bureau of Narcotics eradicate some marijuana fields.  During his November 2010 hearing, he testified that he has experienced a continuity of low back symptoms since that incident.

Service treatment records show that in August 1990, while chopping down marijuana plants, the Veteran strained the muscles in his lower back.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In light of the Veteran's competent testimony regarding his current back pain, the documented in-service back injury, and the Veteran's competent testimony regarding continuity of low back symptoms after service, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any low back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other federal sources deemed appropriate to verify the status of the Veteran's service as an Army National Guardsman including any actual periods (specific dates) of ACDUTRA and INACDUTRA.

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

The specific dates - not retirement points - for all the Veteran's periods of active duty for training and inactive duty for training from March 1981 to January 2003.

The dates in which the Veteran was paid for active duty for training or inactive duty training service from March 1981 to January 2003.

If the entire period from March 1981 to January 2003 cannot be verified, specific efforts must be made concerning the appellant's service dates in August 1990, when he claimed to have injured his back.

If the Veteran performed inactive duty training and did not receive compensation for that training, the organization should note that also.  If the Veteran did not receive compensation for his training, but did perform said training, the dates of that training should be noted.

Additionally, copies of any and all personnel records, along with all of the Veteran's medical records from March 1981 to January 2003 for any period(s) of ACDUTRA or INCADTURA (treatment records, physicals, etc.), should be requested and included in the claims file.  

All records and other relevant information are to be made part of the claims file.  If the records cannot be obtained, this should be so noted.

If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO or AMC should inform the Veteran of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also, the RO or AMC should inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them.  The RO or AMC should allow an appropriate period of time within which to respond.

2.  The RO or AMC should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining low back claim on appeal that is not currently of record.  

The RO or AMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO or AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken in accordance with 38 C.F.R. § 3.159(e).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO or AMC should arrange for the Veteran to undergo an appropriate VA examination at a VA facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a current low back disorder or persistent or recurrent symptoms of such.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its clinical onset during ACDUTRA or INACDUTRA or is the result of any in-service disease or injury, to include the documented August 1990 back strain.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5.  The RO or AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


